I think to justify execution against the person of a defendant it is sufficient that the inference from the allegations of the complaint is necessarily in support of a cause of action authorizing it. It is otherwise if there is opportunity for other or contrary contention. In my view such a cause of action is not necessarily the effect of the allegations of the second count. And the fact that those of the first count would alone be sufficient for it, does not warrant such final process. (Mills
v. Scherder, 2 N.Y. 262.)
The judgment, therefore, should be affirmed.
All concur with VANN, J., except BRADLEY and PARKER, JJ., dissenting.
Judgment as modified reversed. *Page 524